Citation Nr: 0111663	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  98-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder, including arthritis and discopathy, L5-S1.

2.  Entitlement to an increased evaluation for a right 
shoulder disorder, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a neck 
disorder, described as degenerative disk diseases (DDD), 
cervical spine, with bilateral radiculopathy, currently rated 
as 60 percent disabling.

5.  Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service connected disability.

REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant had approximately 20 years of service, with 
verified periods of service, from August 1954 to September 
1957, and December 1963 to September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant appeared before the undersigned 
at a hearing on appeal in November 2000 at the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the Board notes that there are several 
discrepancies which need to be addressed, and clarified by 
the RO prior to adjudicating these claims.  

Entitlement to service connection for a low back disorder, 
including arthritis and discopathy, L5-S1, was previously 
denied by an October 1995 rating decision.  The veteran was 
notified and did not file a timely appeal, and that decision 
is final. 38 U.S.C.A. § 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  

Review of the record in the present case reveals that the RO, 
in its rating action, Statement of the Case (SOC), and 
Supplemental Statement of the Case (SSOC), erroneously 
characterized the aforementioned issue as service connection 
for a low back disorder and considered the issue on a de novo 
basis. 

The Board must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the statement of the case and/or supplemental 
statement of the case fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present his case; nor has the 
RO considered the claim within the context of § 3.156(a).  
Consequently, in order to ensure that the veteran receives 
full due process of law and that the possibility of prejudice 
is avoided, the Board is REMANDING this claim to the RO to 
issue a Supplemental Statement of the Case (SSOC) which 
provides the veteran with the correct law. 38 C.F.R. § 19.9 
(2000).

Regarding the claim for a TDIU, the United States Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the veteran's service- connected 
disabilities have on his ability to work. Friscia v. Brown, 7 
Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2000). In this case, VA is required to obtain 
an examination that assesses the effect of all of the service 
connected disabilities including; the right and left shoulder 
disorders; cervical spine disorder; bilateral hearing loss; 
and, tinnitus, on the veteran's ability to maintain gainful 
employment.

By hearing officer's decision in March  1999, increased 
ratings for the right and left shoulder disorders, and neck 
disorder, as well as a TDIU were denied. The Board finds that 
this decision was based on testimony, private medical 
statements, and VA records from 1998-1999.  No examination 
was referenced in this determination. The Board notes that 
the RO failed to evaluate all of the veteran's service 
connected disorders, and no examinations were performed to 
determine the present levels of disability. 

The last VA examination was in July 1998.  At that time the 
examiners noted the history of the veteran's injuries, but a 
comprehensive physical examination of all service-connected 
disorders was not performed.  Moreover, the examiners failed 
to include any opinion on what effect the veteran's service-
connected disabilities had on his ability to work.

Accordingly, in order to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim and to ensure full compliance with due process 
requirements, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected disabilities, to properly 
adjudicate his increased ratings claims, and his claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 

At the time of the most recent hearing before the 
undersigned, it was indicated that there was increased 
limitation of shoulder motion, and that the disorders were, 
overall, worse than in the past.  In view of these 
assertions, the change in the law, and the time since the 
last examination, further development is indicated.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his right and 
left shoulder; neck; hearing loss; and, 
tinnitus disabilities not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159. 

2. The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument. 
See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4. The RO should afford the veteran a 
comprehensive VA examination in order to 
fully assess the current nature and degree 
of severity of his service- connected 
disabilities. The veteran's complete 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination to facilitate a 
thorough, longitudinal review of the 
evidence, and the examiner(s) should 
indicate in the examination report that 
they have reviewed the claims folder. All 
indicated tests should be accomplished and 
all clinical findings should be reported 
in detail. The report of the 
examination(s) should include a detailed 
account of all manifestations of the 
disabilities found to be present, 
including the appropriate pathology. If 
additional examinations are warranted in 
order to fully assess the veteran's 
disabilities, those too should be ordered.

In addition, the examiner(s) should render 
an opinion as to the severity of each 
disability found and the impact each 
disability has, whether singularly or in 
combination, on the veteran's 
employability so that they may be rated. 
The examiner(s) should also generally 
address the extent of functional and 
industrial impairment from the veteran's 
identified disabilities (right and left 
shoulder; cervical; and, hearing loss 
disorders; and, tinnitus). See Gary v. 
Brown, 7 Vet. App. 229 (1994); Martin 
(Roy) v. Brown, 4 Vet. App. 136 (1993). If 
these matters cannot be determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s).

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of a Court or Board directive 
is neither optional nor discretionary). 

6.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claims.  To 
the extent the benefits sought are not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures. No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).

